Citation Nr: 0925619	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-37 721 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability evaluation in 
excess of 10 percent for right shoulder impingement syndrome.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for a low back 
disability.   

4.  Entitlement to service connection for temporomandibular 
joint disease.  

5.  Entitlement to service connection for residuals of right 
hand and finger injury.   

6.  Entitlement to service connection for alopecia areata.  

7.  Entitlement to service connection for right epididymitis.   

8.  Entitlement to service connection for peptic ulcer 
disease.  

9.  Entitlement to service connection for epigastric ulcer.  

10.  Entitlement to service connection for an eye disability.  

11.  Entitlement to service connection for positive 
tuberculosis test.  

12.  Entitlement to service connection for tinea pedis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to 
December 1976 and from August 1977 to April 1995.  The 
Veteran also had 8 months and 10 days of inactive duty 
service.        

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Waco, 
Texas, which denied entitlement to service connection for 
sinusitis, a low back disability, temporomandibular joint 
disease (TMJ), a right hand and finger disability, alopecia 
areata, right epididymitis, peptic ulcer disease, epigastric 
ulcer disease, an eye disability, a positive tuberculosis 
test, and tinea pedis.  Service connection was granted for 
tinnitus rated at 10 percent, right shoulder impingement 
syndrome rated at 10 percent, bilateral hearing loss rated at 
zero percent, lipoma scar of the left deltoid rated at zero 
percent, and appendectomy scar rated at zero percent.  The 
Veteran was notified of this decision in May 2006. A timely 
notice of disagreement for all issues was filed in June 2006.  
A statement of the case was issued in October 2006.  The 
Veteran filed a substantive appeal for all issues except for 
entitlement to a higher initial rating for tinnitus, 
bilateral hearing loss, lipoma scar on the left deltoid, and 
appendectomy scar.  Thus, the twelve issues listed on the 
title page were certified for appeal and only these issues 
are before the Board for appellate consideration.  See 38 
C.F.R. § 20.200.  

The issue of entitlement to service connection for peptic 
ulcer disease and an epigastric ulcer are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his right 
shoulder is his major upper extremity.

2.  From July 18, 2005 to May 7, 2008, the Veteran's right 
shoulder impingement syndrome was manifested by complaints of 
pain and objective evidence of limitation of motion of the 
right arm to the shoulder level due to painful motion without 
objective evidence of additional limitation of motion or loss 
of function due to pain, impairment of the humerus, or 
ankylosis.  

3.  From May 8, 2008, the Veteran's right shoulder 
impingement syndrome is manifested by complaints of pain and 
objective evidence of abduction and flexion to 160 degrees 
with painful motion without objective evidence of motion 
limited to 90 degrees or less due to functional loss or pain, 
impairment of the humerus, or ankylosis.   

4.  There is no current diagnosis of sinusitis. 

5.  A low back disability first manifested many years after 
the service and the probative evidence of record establishes 
that the low back disability is not related to disease or 
injury in service.  

6.  There is no current diagnosis of TMJ.  

7.  There is no current diagnosis of a right hand disability 
or disabilities of the index, middle, ring or little fingers 
of the right hand, and the De Quervain syndrome of the right 
thumb is not related to disease or injury in service.  

8.  There is no current diagnosis of alopecia areata of the 
skull and there is no medical relationship between the 
current alopecia areata of the legs and disease or injury in 
service. 

9.  There is no current diagnosis of right epididymitis.  

10.  Presbyopia and myopia, which are refractive error, are 
not diseases or disabilities for VA compensation purposes.  

11.  There is no current diagnosis of an eye disability or 
disease.  

12.  There is no current diagnosis of tuberculosis. 

13.  There is no current diagnosis of tinea pedis. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for right 
shoulder impingement syndrome have been met from July 18, 
2005 to May 7, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2008). 

2.  The criteria for an initial disability rating in excess 
of 10 percent for right shoulder impingement syndrome from 
May 8, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (2008). 

3.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008). 

4.  A low back disability was not incurred in or aggravated 
by active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2008). 

5.  TMJ was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

6.  Right finger and hand disabilities were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008). 

7.  Alopecia areata of the skull and legs was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

8.  Right epididymitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

9.  Service connection for presbyopia and myopia is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 

10.  An eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

11.  Tuberculosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 

12.  Tinea pedis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Rating for Right Shoulder Impingement 
Syndrome

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court of Appeals for Veterans Claims (Court) discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 
126-127.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Under Diagnostic Code 5201, limitation of motion of the arm, 
a 20 percent rating is assigned when there is limitation of 
motion of the major arm at shoulder level.  A 30 percent 
rating is warranted when there is limitation of motion of the 
major arm midway between the side and shoulder level.  A 40 
percent disability evaluation is warranted when there is 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008).

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2008).





Discussion

In applying the law to the existing facts, the Board finds 
that the probative evidence more closely approximates the 
criteria for a 20 percent rating from July 18, 2005 to May 7, 
2008 for right shoulder impingement under Diagnostic Code 
5201 based upon range of motion of the right shoulder limited 
to the shoulder level.  An August 2005 VA treatment record 
indicates that the Veteran reported having right shoulder 
pain and reduced motion.  Physical examination revealed 
tenderness to palpation over the anterior right shoulder 
joint.  There was decreased range of motion with pain at 100 
degrees of abduction.  It was noted that the Veteran had very 
limited external rotation of the right shoulder and pain with 
internal rotation.  

An April 2006 VA examination report indicates that the 
Veteran reported having a dull pain in the lateral deltoid.  
He reported having weakness, stiffness, fatigability, and 
lack of endurance.  He reported that pain at rest was a 6 out 
of a 10 (with 10 the most severe) and during flare-ups, pain 
was 8 to 9 out of 10.  He reported that he had flare-ups two 
times a week and the flare-up lasted for 3 hours.  The 
Veteran reported that the pain did not impair his ability to 
perform daily functions.  Physical examination revealed that 
there was no edema, acromioclavicular tenderness or arm drop.  
There was no ankylosis.  Flexion was to 160 degrees; 
abduction was to 160 degrees.  The examiner noted that the 
Veteran had pain from 90 to 160 degrees on flexion and 
abduction and the pain was described 7 out of 10.  The 
examiner noted that there was no additional limitation of 
motion with repetitions or due to pain, fatigue, 
incoordination, weakness, or lack of endurance.  The examiner 
indicated that the Veteran's right arm was his dominant arm.    

A July 17, 2006 VA treatment record indicates that the 
Veteran reported falling and injuring his right shoulder.  
Physical examination revealed that the Veteran was unable to 
abduct beyond 30 degrees.  On July 21, 2006, the Veteran 
received a toradol injection for the right shoulder pain.  An 
August 1, 2006 VA treatment record indicates that range of 
motion of the right shoulder was abduction from zero to 60 
degrees with pain past 60 degrees and flexion from zero to 90 
degrees.  The Veteran described pain with elevation and 
radiation down to the fingers.  A September 1, 2006 VA 
treatment record indicates that the Veteran reported that his 
right shoulder pain was getting worse and he was unable to 
lift up his shoulder.  Physical examination revealed limited 
abduction of the right shoulder.  He was given another 
toradol injection for the pain.   

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for limitation of the arm to the shoulder level.  The Board 
finds that the evidence discussed above more closely 
approximates the criteria for a 20 percent rating since the 
evidence shows that the motion of the right shoulder is 
limited to 90 degrees (shoulder level) due to pain.  See the 
April 2006 VA examination report.  The functional loss due to 
pain is to be rated at the same level as the functional loss 
where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991).  Under section 4.59, painful motion is 
considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 420-21 (1995).  The 20 percent rating takes 
into consideration and incorporates the functional loss due 
to pain, including pain during flare-ups, and amounts of 
limitation of motion at the shoulder level.  The medical 
evidence dated after the VA examination in April 2006 shows 
that the motion of the right shoulder was limited from 30 to 
90 degrees.  

From July 18, 2005 to May 7, 2008, the Veteran does not meet 
the criteria for a rating in excess of 20 percent under 
Diagnostic Code 5201 because there is no evidence of 
limitation of motion of the shoulder midway between the side 
and shoulder level or to 25 degrees from the side.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201.  As discussed above, 
the current 20 percent rating contemplates the functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, lack of 
endurance or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca, supra.  There is no objective evidence of 
any additional limitation of motion or additional functional 
impairment due to weakness, fatigability, incoordination, or 
lack of endurance.  Based on the objective medical evidence 
of record, there is no basis for the assignment of a higher 
rating due to additional disability due to pain, weakness, 
fatigability, weakness, or incoordination.  The Board finds 
that the 20 percent rating contemplates any additional 
disability pursuant to 38 C.F.R. §§ 4.40 and 4.45.

In an effort to afford the Veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  There is no evidence of 
ankylosis.  Thus, Diagnostic Code 5200 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2008).  

A higher rating is not warranted under Diagnostic Code 5202, 
impairment of the humerus.  There is no evidence of malunion, 
nonunion, fibrous union, or loss of the head of the humerus.  
There is no evidence of recurrent dislocation of the 
scapulohumeral joint.  The April 2006 VA x-ray examination 
was normal.  Thus, a higher rating under Diagnostic Code 5202 
is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2008).

In summary, a 20 percent disability evaluation for the 
service-connected right shoulder disability from July 18, 
2005 to May 7, 2008 is warranted for the reasons and bases 
described above.  The evidence supports the assignment of the 
20 percent rating from July 18, 2005 to May 7, 2008, and the 
claim is granted to that extent.  

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent for 
the service-connected right shoulder disability from May 8, 
2008.  The evidence of record shows that for this time 
period, the Veteran had abduction and flexion of the right 
arm to 160 degrees with pain at the extremes of motion.  The 
examiner indicated that no additional limitation of motion 
was noted with repetition.  The examiner noted that the 
Veteran complained of pain at the extremes of range of motion 
with painful range of motion although he showed no sign of 
atrophy of the right shoulder girdle or weakness in the right 
arm that would suggest chronic disuse.  See May 2008 VA 
examination for the joints report.

The Veteran does not meet the criteria for a rating in excess 
of 10 percent under Diagnostic Code 5201 because there is no 
evidence of limitation of motion of the right shoulder to the 
shoulder level, even when pain is considered.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  The current 10 percent rating 
is assigned on the basis of motion limited to 160 degrees on 
abduction and flexion and functional loss due to pain at the 
extremes of motion.  38 C.F.R. § 4.40.   See DeLuca, supra.  
The Veteran's current 10 percent rating takes into 
consideration and incorporates the functional loss due to 
pain including the limited motion of the right shoulder 
(limited by 20 degrees) and the pain at extremes of motion.  

The right shoulder disability has not been shown to produce 
functional impairment that would warrant a rating higher than 
10 percent.  See DeLuca; supra.  There is no evidence of 
additional limitation of motion of the right shoulder due to 
weakness, fatigability, incoordination, or lack of endurance.  
See the May 2008 VA examination report.  The medical evidence 
shows that despite the pain, the motion of the right shoulder 
was only limited by 20 degrees on abduction and flexion.  
There is no objective evidence of any additional limitation 
of motion or additional functional impairment due to 
weakness, fatigability, incoordination, or lack of endurance.  

In short, the Veteran's service-connected right shoulder 
disability is manifested by complaints of pain with abduction 
and flexion to 160 degrees and minimal functional deficit 
from May 8, 2008.  Accordingly, a disability rating in excess 
of 10 percent is not warranted for the right shoulder 
disability under Diagnostic Code 5201.

In an effort to afford the Veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  There is no evidence of 
ankylosis.  Thus, Diagnostic Code 5200 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  A 
higher rating is not warranted under Diagnostic Code 5202, 
impairment of the humerus.  There is no evidence of malunion, 
nonunion, fibrous union, or loss of the head of the humerus.  
There is no evidence of recurrent dislocation of the 
scapulohumeral joint.  X-ray examination of the right 
shoulder in 2006 was normal.  Thus, a higher rating under 
Diagnostic Code 5202 is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  A higher rating is not 
warranted under Diagnostic Code 5203, impairment of the 
clavicle or scapula.  There is no evidence of dislocation or 
nonunion of the clavicle or scapula.  Thus, a higher rating 
under Diagnostic Code 5203 is not warranted.  

In summary, a disability evaluation in excess of 10 percent 
for the service-connected right shoulder disability from May 
8, 2008 is not warranted for the reasons and bases described 
above.  The preponderance of the evidence is against the 
claim for an increased rating, and the claim is denied.  
Since the preponderance of the evidence is against the claim 
for an increased rating from May 8, 2008, the benefit of the 
doubt doctrine is not for application with regard to the 
claim.  Gilbert, 1 Vet. App. 49.

The Board finds that any additional staged rating other than 
the ratings discussed above is not warranted.  The Board has 
examined the record and finds that the 20 percent rating 
assigned to the right shoulder from July 18, 2005 to May 7, 
2008 and the 10 percent rating assigned from May 8, 2008 
properly compensate the Veteran for the appeal period.  
Accordingly, any additional staged rating under Fenderson is 
not warranted. 

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's service-connected right shoulder 
disability has resulted in frequent hospitalizations or 
caused marked interference with his employment (i.e., beyond 
that already contemplated in the assigned evaluation).  The 
Veteran has not been hospitalized for the right shoulder 
disability.  The right shoulder disability does cause 
occupational impairment and the currently assigned 10 percent 
disability evaluation is an acknowledgment on the part of VA 
that some interference with employment exists.  See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  However, there is no evidence of marked 
interference in this case.  

There is no evidence that the service-connected right 
shoulder disability presents an unusual or exceptional 
disability picture.  The Board finds that the Veteran's 
symptoms are consistent with the criteria in the Rating 
Schedule and the Veteran's symptoms are normal manifestations 
of this disorder.  The Board finds that the disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Therefore, the 
Board concludes that the question of an extraschedular rating 
has not been raised, and need not be addressed.  Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).

II.  Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if ulcer disease became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) competent evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) competent evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 




Analysis

Entitlement to service connection for sinusitis. 

The Veteran asserts that service connection is warranted for 
sinusitis.  Service treatment records show that in February 
1994, the Veteran was treated for sinus congestion.  The 
February 1995 retirement examination report indicates that 
examination of the ear, nose, and throat was normal.  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current disability.  The Board finds that the 
preponderance of the evidence establishes that there is no 
current diagnosis of sinusitis.  The Veteran has not 
submitted any medical evidence of sinusitis or any competent 
evidence of current symptoms.  The VA treatment records dated 
from July 2005 to March 2007 do not show a diagnosis of 
sinusitis.  A December 2006 VA treatment record notes that 
the Veteran had sinus pain but there is no diagnosis of a 
sinus disability.  The Court has held that a symptom, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
Without a pathology to which the symptoms of sinus pain can 
be attributed, there is no basis to find a sinus disability 
or disease for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Sinusitis or other sinus disease or disability is not shown 
by the evidence of record.  The Court has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Without competent evidence of a diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Brammer, supra; Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004) (holding that service connection 
requires a showing of current disability); see also Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of 
service connection requires that there be a showing of 
disability at the time of the claim, as opposed to some time 
in the distant past).      

Since there is no evidence of current disability or disease, 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 

Entitlement to service connection for a low back disability. 

The Veteran contends that service connection is warranted for 
a low back disability.  Service treatment records show that 
the Veteran had complaints of low back pain primarily in the 
1970's and 1980's.  Service treatment records show that the 
Veteran had complaints of low back pain after falling down 
steps and pulling a muscle in January 1975, and falling down 
a ladder in August 1975.  In 1985, the Veteran sought 
treatment for low back pain after boxes landed on his back.  
See service treatment records dated in May 1985, June 1985, 
and July 1985.  A May 1985 x-ray examination report indicates 
that the lumbar spine was normal.  There was no evidence of 
traumatic, neoplastic, or significant arthritic change.  The 
vertebral bodies were normal.  There was no evidence of 
spondylosis or spondylolithesis.  A July 1985 service 
treatment record indicates that the assessment was status 
post traumatic low back pain, improved considerably.  The 
service treatment records noted that there was probable early 
herniated disc but disc disease was not detected upon x-ray 
examination.  In December 1986, the Veteran sought treatment 
for low back pain.  A December 1986 service treatment record 
indicates that the Veteran reported having low back pain that 
radiated to the right leg.  The assessment was low back pain 
of unknown etiology.  He reported that the back pain was 
continuous from last year.  The assessment was rule out 
herniated nucleus pulpous.  A January 1987 neurologic 
examination report indicates that the impression was no 
objective evidence of central or peripheral neurologic 
disease.  A service treatment record dated in January 1987 
notes that the Veteran had mechanical low back pain with 
unexplained right lower extremity numbness.  A January 1987 
x-ray revealed a normal lumbar spine.  A May 1988 service 
treatment record indicates that the Veteran had low back pain 
with no evidence of neurological involvement.  

Service treatment records show that in January 1994, the 
Veteran reported having low back pain.  Examination in May 
1994 and retirement examination in February 1995 indicate 
that examination of the spine was normal.  The Veteran did 
not report any back complaints upon examination in May 1994 
and February 1995.   

There is no medical evidence of arthritis within the first 
post-service year after the service separation or at any time 
in service or after service.  Thus, entitlement to service 
connection for arthritis of the spine may not be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current disability.  The May 2008 VA 
examination report shows  diagnosis of chronic low back pain.  
The Court has held that a symptom, alone, such as pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
Without a pathology to which the symptoms of low back pain 
can be attributed, there is no basis to find a disability or 
disease for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The May 2008 VA examination report also indicates that upon 
x-ray examination, there was evidence of an abnormality of 
the transverse process of L1, otherwise normal examination.  

Alternatively, even if the Board concedes that there is 
sufficient evidence of a current low back disability, there 
is no competent evidence which establishes that the low back 
disability or low back pain is medically related to the 
Veteran's periods of service.  In fact, there is probative 
evidence which establishes that the current low back pain is 
not related to the symptoms in service.  In the May 2008 VA 
examination report, the VA examiner opined that the current 
low back pain was not related to the symptoms in service 
because there were no findings of back pain upon retirement 
examination and he had no complaints of back pain at the time 
of retirement.  The VA examiner also noted that x-ray 
examinations in service were normal.  

There is no evidence of treatment of a back disability after 
service.  The Board notes that this lengthy period, almost 14 
years, with no evidence of pertinent diagnosis or treatment 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board finds that there is no competent 
evidence of a continuity of back symptomatology after 
discharge.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  The Board rejects the 
Veteran's statements which relate his low back pain to 
service.  Although he is competent to describe symptoms such 
as pain, he is not competent to offer an opinion that 
involves a question of medical causation that is medical in 
nature.  Competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Board finds that the preponderance of the evidence 
establishes that the current low back symptomatology first 
manifested many years after service and is not related to any 
disease or injury in service.

The preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 

Entitlement to service connection for TMJ. 

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current disability.  The Board finds that the 
preponderance of the evidence establishes that there is no 
current diagnosis of TMJ.  The Veteran has not submitted any 
medical evidence of a TMJ disability or any competent 
evidence of current symptoms.  Service treatment records do 
not show evidence of diagnosis or treatment for TMJ.  

TMJ is not shown by the evidence of record.  The Court has 
held that Congress specifically limited entitlement to 
service connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer, supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).      

Since there is no evidence of a current disability, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 

Entitlement to service connection for a right finger and hand 
disability. 

The Veteran asserts that he is entitled to service connection 
for a right hand and finger disability.  Service treatment 
records show injuries to the right hand and fingers in 
service.  Service records show that in January 1978, the 
Veteran jammed his right knuckles playing softball.  X-ray 
examination showed no fractures.  The impression was 
resolving strain.  In March 1978, the Veteran sustained 
trauma to his right hand after he tripped and fell. A 
fracture was ruled out.  In July 1981, he injured his right 
thumb playing softball.  X-ray showed no fracture.  The 
impression was radial collateral ligament strain.  In 
September 1986, the Veteran injured his right hand when he 
fell down and jammed digits 2 to 5.  The assessment was soft 
tissue injury.  X-ray examination was normal and no fracture 
was detected.  The right hand was placed in a splint.  A 
subsequent assessment was cellulitis.  In January 1987, 
status post traumatic mallet finger of the right 5th digit 
was diagnosed.  It was noted that this diagnosis was due to 
the 1986 injury.  The finger was placed in a splint for six 
weeks.  In February and March 1987, status post mallet finger 
of the right ring finger and small finger were diagnosed.  
The February 1995 retirement examination indicates that the 
upper extremities were normal.  The Veteran had no complaints 
pertinent to the right hand or fingers.  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current disability.  The Board finds that the 
preponderance of the evidence establishes that there is no 
current diagnosis of a right fifth finger disability.  Upon 
VA examination in May 2008, the Veteran denied any symptoms 
pertinent to the right fifth finger.  The examiner indicated 
that exam of the right fifth finger was normal.  The Veteran 
has not submitted any medical evidence of a right fifth 
finger disability or medical evidence of disabilities of the 
right index, middle, or ring fingers.  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer, supra.  
Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer, 
supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).      

The medical evidence shows a current diagnosis of a right 
thumb disability.  The May 2008 VA examination report shows a 
diagnosis of de Quervain syndrome of the right thumb.  
However, the examiner opined that this disability was not 
related to service.  The examiner pointed out that the 1995 
retirement examination report did not mention any 
abnormalities of the right thumb.  There is no evidence of de 
Quervain syndrome of the right thumb in service.  The service 
treatment records show a right thumb injury in 1981 and 
trauma to the right hand in 1978 and 1986.  However, there is 
no evidence of treatment or complaints of a right thumb 
disability since the 1980's.  The Board notes that this 
lengthy period with no evidence of pertinent diagnosis or 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board finds that there is no 
competent evidence of a continuity of right thumb 
symptomatology after discharge.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The Board 
rejects the Veteran's statements which relate his thumb 
symptomatology to service.  As previously noted, although he 
is competent to describe symptoms such as pain, he is not 
competent to offer an opinion that involves a question of 
medical causation that is medical in nature.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis, statement, or opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  The preponderance of the 
evidence establishes that the right thumb disability first 
manifested many years after service and is not related to any 
disease or injury in service.

Thus, the preponderance of the evidence is against the claim, 
and the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 

Entitlement to service connection for alopecia areata. 

The Veteran contends that service connection is warranted for 
loss of hair or alopecia areata.  Service treatment records 
show that the Veteran had some loss of hair on the back of 
the head.  An August 1982 service treatment record indicates 
that the Veteran had an area of loss of hair on the left side 
of the occipital region.  Alopecia areata was diagnosed.  In 
January 1990, the Veteran sought treatment for loss of hair 
on the back of the head.  The assessment was possible 
resolved EC or abscess, new hair growth versus alopecia 
areata.  Physical examination of the occipital area revealed 
1 1/2 centimeter by 1/2 centimeter patch of dense hair loss with 
new thin hair at the base.  A February 1990 service treatment 
record shows a diagnosis of alopecia areata resolving.  The 
February 1995 retirement examination indicates that the 
Veteran did not report any hair loss.  Examination of the 
skin was normal.  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current disability.  The Board finds that the 
preponderance of the evidence establishes that there is no 
current diagnosis of alopecia areata on the skull.  The May 
2008 VA examination report indicates that the Veteran 
reported that the alopecia of the scalp was currently 
asymptomatic.  Examination of the scalp revealed no evidence 
of alopecia areata.  The Veteran has not submitted any 
medical evidence of alopecia of the scalp.   

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer, supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).      

The record shows that there is evidence of current alopecia 
of the lower extremities.  The May 2008 VA examination report 
indicates that examination of both lower extremities revealed 
evidence of alopecia in the distal one third of both legs.  
There is no competent evidence of a medical nexus between the 
alopecia of the lower extremities and the Veteran's period of 
service.  The service treatment records do not show any 
complaints or diagnosis of alopecia of the lower extremities.  
The absence of any complaints of or treatment for alopecia of 
the lower extremities factor against the Veteran's claim.  
Further, in spite of his assertions, the Veteran is not 
competent to offer an opinion that involves a question of 
medical causation that is medical in nature.  Espiritu and 
Jandreau, both supra.

Thus, the preponderance of the evidence is against the claim, 
and the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 



Entitlement to service connection for right epididymitis.

The Veteran asserts that service connection is warranted for 
right epididymitis.  Service treatment records show that in 
March 1991, the Veteran had resolving right epididymitis.  
Separation examination dated in February 1995 indicates that 
examination of the genitourinary system was normal.  The 
Veteran had no complaints of epididymitis.  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current disability.  The Board finds that the 
preponderance of the evidence establishes that there is no 
current diagnosis of right epididymitis.  The Veteran has not 
submitted any medical evidence of right epididymitis or any 
competent evidence of current symptoms.  The May 2008 VA 
genitourinary examination report indicates that examination 
of the right testicle revealed no evidence of acute 
epididymitis at the present time.  The VA treatment records 
do not show treatment or diagnosis of right epididymitis.   

Right epididymitis is not shown by the evidence of record.  
The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  
Brammer, supra.  See also Shedden v. Principi, supra; Gilpin, 
supra.  

Since there is no evidence of current disability or disease, 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 

Entitlement to service connection for an eye disability.

The Veteran asserts that service connection is warranted for 
an eye disability.  Service treatment records show that in 
February 1980, the Veteran had a subconjunctival hemorrhage.  
Service treatment records show that in March 1990, the 
Veteran was hit in the left eye by a softball and the 
assessment was soft tissue injury.  Service optometry records 
dated in March 1991 indicate that large cup to disc ratio was 
detected.  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current eye disability.  The Board finds that 
the preponderance of the evidence establishes that there is 
no current diagnosis of an eye disability.  

Service treatment records show that myopia was diagnosed in 
1988.  The separation examination dated in February 1995 
shows that the Veteran's vision in the right and left eyes 
was 20/15.  A November 2006 VA eye clinic record shows a 
diagnosis of refractive error.  The May 2008 VA examination 
report shows diagnoses of presbyopia and myopia.  Service 
connection for refractive error is not warranted on a direct 
basis.  Refractive errors are not injuries or diseases and, 
therefore, generally may not be service connected as a matter 
of express VA regulation.  38 C.F.R. § 3.303(c), 4.9.  Thus, 
the Veteran's refractive error that is not subject to service 
connection.  Service connection for refractive error must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

An eye disability was not detected upon separation 
examination in February 1995.  A January 2006 VA treatment 
record shows a diagnosis of conjunctivitis; the Veteran was 
treated with antibiotics.  The May 2008 VA examination report 
noted abnormalities of the eyes but a diagnosis of an eye 
disability or disease was not made.  The May 2008 VA 
examination report indicates that there were findings of 
arcus senilis of both eyes and a large cup to disc ratio of 
both eyes, stable.  There is no medical evidence which 
establishes that these findings result in a diagnosed disease 
or disability.  The Court has held that a symptom, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
Without a pathology to which these symptoms can be 
attributed, there is no basis to find an eye disability or 
disease for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The Veteran has not submitted any medical evidence of an eye 
disability or disease.  

An eye disability or disease is not shown by the evidence of 
record.  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer, supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the 
absence of proof of a present disability, there can be no 
valid claim). 

Since there is no evidence of a current disability or 
disease, the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  Accordingly, the 
claim is denied. 

Entitlement to service connection for tuberculosis.

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current disability.  The Board finds that the 
preponderance of the evidence establishes that there is no 
current diagnosis of tuberculosis.  The Veteran has not 
submitted any medical evidence of tuberculosis or any 
competent evidence of current symptoms.  The medical evidence 
of record does not report a diagnosis of tuberculosis.   

Service treatment records show that the Veteran had a 
positive tuberculin skin test in December 1986.  It was noted 
that he recently returned from a Pacific tour.  There were no 
apparent symptoms of active disease except cough.  The 
Veteran underwent INH therapy in January 1987.  Retirement 
examination does not show a diagnosis of tuberculosis.       

Tuberculosis is not shown by the post service evidence of 
record.  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer, supra.  A grant 
of service connection requires that there be a showing of 
disability at the time of the claim, as opposed to some time 
in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) 

Since there is no evidence of current tuberculosis, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 

Entitlement to service connection for tinea pedis.

The Veteran asserts that service connection is warranted for 
tinea pedis.  Service treatment records show that upon 
examination in May 1994, the Veteran reported having 
athlete's foot.  The examiner noted that the Veteran had a 
history of tinea pedis.  Examination of the skin was normal.  
A February 1995 separation examination report indicates that 
the Veteran reported having foot trouble and tinea pedis.  
Examination of the skin was normal.    

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current disability.  The Board finds that the 
preponderance of the evidence establishes that there is no 
current diagnosis of tinea pedis.  The Veteran has not 
submitted any medical evidence of tinea pedis or any 
competent evidence of current symptoms.  The May 2008 VA skin 
examination report indicates that physical examination of the 
feet revealed no evidence of acute tinea pedis.  The Veteran 
indicated he was not taking any medications for a skin 
disorder.  

The May 2008 VA examination report indicates that the Veteran 
reported having intermittent symptoms of itching between the 
toes.  The Court has held that a symptom, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  Without a 
pathology to which the symptoms of itching can be attributed, 
there is no basis to find a disability or disease for which 
service connection may be granted.  The examiner indicated 
that there was no evidence of acute tinea pedis.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

Tinea pedis is not shown by the evidence of record.  The 
Court has held that Congress specifically limited entitlement 
to service connected benefits to cases where there is a 
current disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer, supra.  
See also Shedden, supra; Gilpin, supra.  

Since there is no evidence of a current disability or 
disease, the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  Accordingly, the 
claim is denied. 

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided VCAA notice letter to the Veteran in 
September 2005, prior to the initial adjudication of the 
claims.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his 
claims to the RO.  The content of the letters complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating in June 2008.  The claims were 
readjudicated in August 2008.  

Regarding Dingess notice element (5) (effective date), the 
Veteran was not provided with notice of the type of evidence 
necessary to establish an effective date for the award of 
benefits.  Notwithstanding the defective VCAA notice, the 
Board determines that the Veteran is not prejudiced.  As 
discussed above, the preponderance of the evidence is against 
the service connection claims and for the claim for a higher 
rating for a right shoulder disability.  Therefore, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  For these reasons, it is not prejudicial 
to the Veteran for the Board to proceed to finally decide 
this appeal because the error is harmless.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of the claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  For the increased rating claim, it is also 
noted that the courts have held that once service connection 
is granted the claim is substantiated, additional VCAA notice 
is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  Service treatment records 
for each period of service were obtained.  VA treatment 
records dated from July 2005 to March 2007 have been obtained 
and associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted for.  
VA examinations were performed in May 2008 in order to obtain 
medical evidence as to the nature and etiology of the claimed 
eye, right epididymitis, right hand and finger, tinea pedis, 
alopecia, and low back disabilities.  A VA examination was 
performed in May 2008 in order to obtain medical evidence as 
to the nature and severity of the claimed right shoulder 
disability.   

The Board observes that the Veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim for service connection for sinusitis, TMJ, and 
tuberculosis.  However, such examinations and medical opinion 
are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

The evidence of record in this case is such that the duty to 
obtain a medical examination is not triggered.  Here, the 
competent evidence of record does not suggest either that the 
Veteran has a current sinusitis, TMJ, or tuberculosis, or 
that the claimed disabilities might be associated to active 
service or was aggravated by service.  Thus, there is no 
requirement to obtain a VA medical examination in this case.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial 20 percent disability evaluation 
for right shoulder impingement syndrome from July 18, 2005 to 
May 7, 2008 is warranted, and the appeal is granted to that 
extent.  

Entitlement to an initial disability evaluation in excess of 
10 percent for right shoulder impingement syndrome from May 
8, 2008 is not warranted, and the appeal is denied. 

Entitlement to service connection for sinusitis is not 
warranted, and the appeal is denied. 

Entitlement to service connection for a low back disability 
is not warranted, and the appeal is denied. 

Entitlement to service connection for TMJ is not warranted, 
and the appeal is denied. 
   
Entitlement to service connection for a right hand or finger 
disability is not warranted, and the appeal is denied. 

Entitlement to service connection for alopecia areata is not 
warranted, and the appeal is denied. 

Entitlement to service connection for right epididymitis is 
not warranted, and the appeal is denied. 

Entitlement to service connection for an eye disability is 
not warranted, and the appeal is denied. 
   
Entitlement to service connection for tuberculosis is not 
warranted, and the appeal is denied. 

Entitlement to service connection for tinea pedis is not 
warranted, and the appeal is denied.


REMAND

The Veteran asserts that service connection is warranted for 
ulcers.  Service treatment records show that the Veteran had 
complaints of stomach pain, right lower quadrant pain, and 
epigastric pain in the 1980's and 1990's.  See the service 
treatment records dated in June 1981, March 1982, April 1983, 
May 1983, and May 1989.  In March 1982, the Veteran reported 
having lower right quadrant pain.  Examination was benign.  
An April 1983 upper gastrointestinal series detected a 
deformity of the duodenal bulb.  The assessment was peptic 
ulcer disease.  In May 1991, the Veteran was assessed as 
having peptic acid disease.  He was prescribed Tagamet and 
Mylanta.  An August 1993 upper gastrointestinal series was 
negative. There were no ulcers in the stomach.  Separation 
examination dated in February 1995 indicates that the Veteran 
reported having stomach or intestine trouble.  He reported 
having peptic ulcer disease and that he took Tagamet.  
Examination of the abdomen was normal.  

A May 2008 VA examination report indicates that the Veteran 
reported that he took Zantac and sucralfate for stomach 
complaints.  The Veteran reported having pain in the 
epigastric area.  The diagnosis was peptic ulcer disease in 
remission.  The Board finds that additional VA examination is 
necessary to clarify whether the Veteran currently has peptic 
ulcer disease or an epigastric ulcer that is related to 
service.  The May 2008 VA examination report indicates that 
the peptic ulcer disease is in remission but the report 
indicates that the Veteran was currently taking medications 
for stomach symptoms and he had current symptoms of pain.  
Thus, additional medical examination is necessary to 
determine if the Veteran actually has a current ulcer 
disability.  VA is required to conduct an accurate and 
descriptive medical examination based on the complete medical 
record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA's duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  
Accordingly, the Veteran should be afforded another VA 
examination.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Veteran should be asked to provide the names, addresses, 
and approximate dates of treatment of all VA and non-VA 
health care providers who have provided treatment for his 
ulcer disabilities since service.  Provide any necessary 
authorizations to the Veteran.  If the Veteran adequately 
identifies any such health-care providers and provides the 
necessary authorizations, request legible copies of all 
pertinent clinical records that have not been previously 
obtained.  VA will make reasonable efforts to obtain relevant 
records from private medical care providers, if the records 
are adequately indentified and if the claimant authorizes the 
release of such records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all VA and non-VA health 
care providers who have provided 
treatment for the ulcer disabilities 
since 1995.  If the Veteran adequately 
identifies any healthcare providers and 
provides any necessary authorizations, 
request legible copies of all pertinent 
clinical records that have not been 
previously obtained.  All records 
obtained should be associated with the 
claims file.

2.  Schedule the Veteran for a 
gastrointestinal examination to determine 
the nature and etiology of any peptic 
ulcer or epigastric ulcer disease or 
disability.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should report all current 
gastrointestinal diagnoses.  All 
necessary diagnostic tests should be 
performed including upper 
gastrointestinal series if indicated.  
The examiner should specifically state 
whether the Veteran currently has peptic 
ulcer disease and/or an epigastric ulcer.  
If peptic ulcer disease and/or an 
epigastric ulcer is found, the examiner 
should render a medical opinion that 
addresses whether it is at least as 
likely as not (50 percent probability or 
more) that any current ulcer is related 
to any disease or injury in service.  
Attention is invited to the service 
treatment records which show treatment 
for stomach pain and a diagnosis of 
peptic ulcer disease.  The examiner 
should provide a rationale for all 
conclusions.

3.  Then, readjudicate the issue on 
appeal.  If any benefit sought remains 
denied, furnish a supplemental statement 
of the case to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


